DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed January 15, 2021, with respect to the 35 U.S.C. 102(a)(1) and 103 rejections have been fully considered and are persuasive in view of the incorporation of the previously indicated allowable subject matter into the independent claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1, 3-4, 8, 10, and 12-15 and 35 U.S.C. 103 rejections of claims 2, 6-7, 9, 11, and 16-18 have been withdrawn. 

Allowable Subject Matter
3.	Applicant cancelled claims 5 and 19.
4.	Claims 1-4, 6-18, and 20 are allowed.
5.	Claims 1-4, 6-18, and 20 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Lutz (U.S. Pat. Pub. 2004/0167756) fails to anticipate or render obvious a monitoring system for data collection in an industrial environment, the system comprising: at least one of a machine-learning or expert system configured to provide at least a portion of the plurality of diagnostic frequency band ranges to a self-organizing marketplace, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 10 is allowed because the closest prior art, Lutz (U.S. Pat. Pub. 2004/0167756) fails to anticipate or render obvious a computer-implemented method for data collection in an industrial 
Claim 14 is allowed because the closest prior art, Lutz (U.S. Pat. Pub. 2004/0167756) fails to anticipate or render obvious an apparatus for monitoring data collection in an industrial environment, the apparatus comprising: an expert circuit structured to operate at least one of a machine-learning or expert system to provide at least a portion of the plurality of diagnostic frequency band ranges to a self-organizing marketplace, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/25/2021